       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


JOHN BAKER,

               Plaintiff,

v.                                                  Case No. 1:21-cv-00439 JFR/KK

UNITED PARCEL SERVICE, INC.
LEO LANE, AND JOHN DOE,

               Defendants.


          JOINT STATUS REPORT AND PROVISIONAL DISCOVERY PLAN

       Pursuant to Fed.R.Civ.P. 26(f), a meeting was held on June 2, 2021, at 3:30 p.m. MDT

and was attended by:

       Christopher P. Lucero for Plaintiff John Baker, P.O. Box 25391, Albuquerque, NM

87125-0391, 505-225-8778.

       Monica R. Garcia for Defendants United Parcel Service, Inc. (“UPS”) and Leo Lane

(“Lane”), P.O. Box 3170, Albuquerque, NM 87190-3170, 505-884-0777.

                                  NATURE OF THE CASE

       This is a personal injury case that arises from an incident where Plaintiff alleges he

incurred an on-the-job injury while working for his employer, Allied Security Services. Plaintiff

alleges the injury arose defendants’ negligence and seeks compensatory damages from

Defendants.

              AMENDMENTS TO PLEADINGS AND JOINDER OF PARTIES

       Plaintiff intends to file: Unknown at this stage. Possible Motion to Remand.
        Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 2 of 16




        Plaintiff should be allowed until August 5, 2021, to move to amend the pleadings and

until    August 5, 2021 , to join additional parties in compliance with the requirements of

Fed.R.Civ.P. 15(a).

        Defendants intend to file: Unknown at this stage.

        Defendants should be allowed until             August 19, 2021     , to move to amend the

pleadings and until      August 19, 2021       , to join additional parties in compliance with the

requirements of Fed.R.Civ.P. 15(a).

                                         STIPULATIONS

        The parties hereto stipulate and agree that venue is properly laid in this District; that the

United States District Court for the District of New Mexico has jurisdiction of the parties and the

subject matter.

        The parties are willing to further stipulate to the following facts:

        1.    On November 20, 2017, Plaintiff was an employee of AlliedBarton Security

company.

        2.    On that date, Plaintiff was working in the course and scope of his employment with

AlliedBarton while on the premises at the UPS facility located at 2401 Comanche Road, N.E.,

Albuquerque, New Mexico.

        The parties further stipulate and agree that the law governing this case is: New Mexico

substantive law and Federal procedural law.

                                 PLAINTIFF’S CONTENTIONS

        Plaintiff contends that he suffered a torn bicep due to Defendants’ insistence that he

perform work duties under unreasonable and insufficient work conditions – specifically, Plaintiff

was not provided the proper equipment to perform his task of cutting locks off of incoming




                                                   2
       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 3 of 16




delivery trucks, and as a result he sustained injuries. Prior to the injuries, Plaintiff had

complained of the work conditions, but on the date of injury, his complaints were ignored and he

was faced with the threat of termination if he failed to perform his duties.

       Defendants UPS and Lane were overseeing his work duties and the parties that forced

Mr. Baker to work using insufficient equipment.

                               DEFENDANT’S CONTENTIONS

       Defendants UPS and Lane deny Plaintiff’s allegations, generally. These Defendants

affirmatively state they were not negligent and deny they are liable for Plaintiff’s claimed

injuries and damages. They also deny they had any right to control, or exerted any control, over

Plaintiff while he performed his job for AlliedBarton at the UPS facility. These Defendants

assert affirmative defenses of comparative fault, as well as other affirmative defenses, as set forth

in their Answers.

                             PROVISIONAL DISCOVERY PLAN

       The parties jointly propose to the Court the following discovery plan: (Use separate

paragraphs or subparagraphs as necessary if parties disagree.)

 List all witnesses who, at this time, you think will either testify or be deposed, giving their
 names, titles, addresses and brief summaries of their testimony. It is insufficient to list
 witnesses’ addresses, save for clients, “in care of counsel.”

 List all documents which you believe, at this time, will be exhibits at the trial.

 List all experts who you believe, at this time, will testify at the trial, giving their names,
 addresses, areas of expertise, and brief summaries of the anticipated testimony.

                                            WITNESSES

       Plaintiff may call the following witnesses:




                                                  3
       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 4 of 16




       1. Plaintiff John Baker (Resident of Albuquerque, New Mexico)
          c/o Christopher P. Lucero
          P.O. Box 25391
          Albuquerque, NM 87125-0391
          505-225-8778

        Plaintiff is expected to testify about his recollection of the alleged incident at issue and
his claims and claimed damages asserted in the Complaint and throughout the litigation of this
matter. He is also expected to testify about the nature, extent, and treatment of his alleged
personal injuries, any pre-existing conditions, and other similar incidents/injuries. Finally, he is
expected to testify about any interactions he had with employees of UPS regarding the alleged
incident, his training and employment at AlliedBarton, and work performed for AlliedBarton by
him at the UPS facility.

       2. Leandro Lane (Resident of Carrollton, TX)
          c/o Monica R. Garcia
          P.O. Box 3170
          Albuquerque, NM 87
          505-884-0777

        Mr. Lane is expected to testify about his position at UPS and any
interactions/understandings with AlliedBarton and Mr. Baker, as well as his knowledge of the
alleged incident at issue. He is also expected to testify about the process and role, generally,
by/of employees of third-party vendors regarding the handling of secured loads that come into
the facility.

       3. Daniel Lucero
          Address currently unknown
          505-917-3402

         Mr. Lucero was an AlliedBarton employee and colleague of Mr. Baker. Mr. Lucero
is expected to testify as to the work conditions AlliedBarton employees dealt with at the UPS
facility, the insufficient equipment provided in order to perform work-related tasks, the
interactions between UPS and AlliedBarton employees, and the subject incident, including the
injuries and damages suffered by Mr. Baker.

       4. Chris Twichell
          Address currently unknown
          505-589-0571

         Mr. Twichell was an AlliedBarton employee and colleague of Mr. Baker. Mr. Lucero
is expected to testify as to the work conditions AlliedBarton employees dealt with at the UPS
facility, the insufficient equipment provided in order to perform work-related tasks, the




                                                 4
       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 5 of 16




interactions between UPS and AlliedBarton employees, and the subject incident, including the
injuries and damages suffered by Mr. Baker.

       5. Eric Gurule
          Address currently unknown
          Phone number currently unknown

         Mr. Gurule was an AlliedBarton employee and colleague of Mr. Baker. Mr. Lucero
is expected to testify as to the work conditions AlliedBarton employees dealt with at the UPS
facility, the insufficient equipment provided in order to perform work-related tasks, the
interactions between UPS and AlliedBarton employees, and the subject incident, including the
injuries and damages suffered by Mr. Baker.

       6. Employees of UPS
          c/o Monica R. Garcia
          P.O. Box 3170
          Albuquerque, NM 87
          505-884-0777

      Should any employees of UPS be discovered as witnesses to the alleged incident and/or
who may have had interactions with Plaintiff, they would be expected to testify about their
knowledge and recollection of same.

       7. Steven Cardenas, PA
          Concentra Medical Center
          3101 Menaul Blvd., NE
          Ste B
          Albuquerque, NM 87107
          505-842-5151

       Mr. Cardenas may be called to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       8. Jerri Bryson, PT
          Concentra Medical Center
          3101 Menaul Blvd., NE
          Ste B
          Albuquerque, NM 87107
          505-842-5151




                                                 5
       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 6 of 16




        Ms. Bryson may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       9. Paul Legant, MD
          3864 Masthead NE
          Albuquerque, NM 87109
          505-338-6600

       Dr. Legant may be called to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       10. Mark Edward Howshar, MD
           Upright MRI
           7600 Jefferson St., NE
           Ste. #26
           Albuquerque, NM 87109
           505-796-9200

       Dr. Howshar may be called to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       11. Alan Altman, MD
           500 Walter St. NE
           Ste 301
           Lovelace Medical Towers
           Albuquerque, NM 87102
           505-843-7798

        Dr. Altman may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the



                                                 6
       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 7 of 16




reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       12. Stephanie Martinez, MOT OTR\L CHT
           Carroll Hand Therapy
           8400 Osuna Rd. NE
           Suite 3-C
           Albuquerque, NM 87111
           505-248-1586

        Ms. Martinez may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       13. Juliana Garcia, D.O.
           417 7th St. NW
           Albuquerque, NM 87102
           505-242-0800

        Ms. Garcia may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       14. Dustin Richter, M.D.
           417 7th St. NW
           Albuquerque, NM 87102
           505-242-0800

       Dr. Richter may be called to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.




                                                 7
       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 8 of 16




       15. Miguel Pupiales, MD
           Pain Free New Mexico
           630 Manzano St., NE
           Suite D
           Albuquerque, NM 87110
           505-344-7246

        Dr. Pupiales may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       16. Any additional treatment providers discovered throughout the course of discovery.
Such individuals are expected to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, her medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       17. Any witness identified by Defendant.

       18. Any necessary expert witness(es).

       19. Any necessary foundational witness(es).

       20. Any necessary impeachment witness(es).

       21. Any rebuttal witness(es).

       Defendants UPS and Lane may call the following witnesses:

       1. Plaintiff John Baker (Resident of Albuquerque, NM)
          c/o Christopher P. Lucero
          P.O. Box 25391
          Albuquerque, NM 87125-0391
          505-225-8778

        Plaintiff is expected to testify about his recollection of the alleged incident at issue and
his claims and claimed damages asserted in the Complaint and throughout the litigation of this
matter. He is also expected to testify about the nature, extent, and treatment of his alleged



                                                 8
       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 9 of 16




personal injuries, any pre-existing conditions, and other similar incidents/injuries. Finally, he is
expected to testify about any interactions he had with employees of UPS regarding the alleged
incident, his training and employment at AlliedBarton, and work performed for AlliedBarton by
him at the UPS facility.

       2. Leandro Lane (Resident of Carrollton, TX)
          c/o Monica R. Garcia
          P.O. Box 3170
          Albuquerque, NM 87
          505-884-0777

        Mr. Lane is expected to testify about his position at UPS and any
interactions/understandings with AlliedBarton and Mr. Baker, as well as his knowledge of the
alleged incident at issue. He is also expected to testify about the process and role, generally,
by/of employees of third-party vendors regarding the handling of secured loads that come into
the facility.

       3. Employees of UPS
          c/o Monica R. Garcia
          P.O. Box 3170
          Albuquerque, NM 87
          505-884-0777

      Should any employees of UPS be discovered as witnesses to the alleged incident and/or
who may have had interactions with Plaintiff, they would be expected to testify about their
knowledge and recollection of same.

        4. Plaintiff’s treatment providers, as disclosed by Plaintiff. Such individuals are
expected to testify about their respective treatment provided to Plaintiff, any future treatment
anticipated, and any opinions held to a reasonable degree of medical probability.

       5. Any witness identified by Plaintiff.

       6. Any necessary expert witness(es).

       7. Any necessary foundational witness(es).

       8. Any necessary impeachment witness(es).

       9. Any rebuttal witness(es).

       10. Witnesses not yet discovered.

       Defendants UPS and Lane may supplement this list as discovery continues.




                                                 9
Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 10 of 16




                                      EXHIBITS

Plaintiff may introduce the following exhibits:

1. Plaintiff’s medical records related to the subject incident.

2. Plaintiff’s medical bills related to the subject incident.

3. Leandro Lane’s Employment Records

4. Photos obtained through discovery of the subject equipment at issue.

5. Photos of Plaintiff relevant to the subject issues.

6. Any exhibits identified by Defendant not objected to.

7. Documents obtained in the discovery process that are currently unknown and not
   objected to.

8. Any documents necessary for use as rebuttal, foundation and/or impeachment.

Plaintiff reserves the right to supplement this list as discovery continues.

Defendants UPS and Lane may introduce the following exhibits:

1. Contract between UPS and AlliedBarton.

2. Plaintiff’s Employment records.

3. Plaintiff’s Medical records.

4. Photos of the

5. Any exhibits identified by Plaintiff not objected to.

6. Documents obtained in the discovery process that are currently unknown and not
   objected to.

7. Any documents necessary for use as rebuttal, foundation and/or impeachment.

Defendants UPS and Lane may supplement this list as discovery continues.

                                EXPERT WITNESSES

Plaintiff may call the following expert witnesses:




                                          10
      Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 11 of 16




       1. Steven Cardenas, PA
          Concentra Medical Center
          3101 Menaul Blvd., NE
          Ste B
          Albuquerque, NM 87107
          505-842-5151

       Mr. Cardenas may be called to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       2. Jerri Bryson, PT
          Concentra Medical Center
          3101 Menaul Blvd., NE
          Ste B
          Albuquerque, NM 87107
          505-842-5151

        Ms. Bryson may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       3. Paul Legant, MD
          3864 Masthead NE
          Albuquerque, NM 87109
          505-338-6600

       Dr. Legant may be called to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.




                                                11
      Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 12 of 16




       4. Mark Edward Howshar, MD
          Upright MRI
          7600 Jefferson St., NE
          Ste. #26
          Albuquerque, NM 87109
          505-796-9200

       Dr. Howshar may be called to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       5. Alan Altman, MD
          500 Walter St. NE
          Ste 301
          Lovelace Medical Towers
          Albuquerque, NM 87102
          505-843-7798

        Dr. Altman may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       6. Stephanie Martinez, MOT OTR\L CHT
          Carroll Hand Therapy
          8400 Osuna Rd. NE
          Suite 3-C
          Albuquerque, NM 87111
          505-248-1586

        Ms. Martinez may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.




                                                12
      Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 13 of 16




       7. Juliana Garcia, D.O.
          417 7th St. NW
          Albuquerque, NM 87102
          505-242-0800

        Ms. Garcia may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       8. Dustin Richter, M.D.
          417 7th St. NW
          Albuquerque, NM 87102
          505-242-0800

       Dr. Richter may be called to testify as to matters of liability, causation, and damages
including but not limited to the records he has created regarding Plaintiff’s injuries following the
incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

       9. Miguel Pupiales, MD
          Pain Free New Mexico
          630 Manzano St., NE
          Suite D
          Albuquerque, NM 87110
          505-344-7246

        Dr. Pupiales may be called to testify as to matters of liability, causation, and damages
including but not limited to the records she has created regarding Plaintiff’s injuries following
the incident, his medical condition, medical history, injuries, diagnosis, treatment, prognosis, the
reasonableness and necessity of the treatment, the authenticity of the bills and records, the
reasonableness of the medical billing, and any other matter consistent with Plaintiff’s injuries,
his observations, findings, assessments, and treatment of Plaintiff as documented in the medical
records.

Depositions and general discovery in this matter has not been completed, and Plaintiff reserves
the right to supplement this expert witness disclosure as additional information becomes
available.




                                                13
        Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 14 of 16




Plaintiff reserves the right to elicit, by way of cross-examination or during their case-in-chief
expert testimony from each and every Defendant in this case and the witnesses designated by
Defendant in this cause of action.

Plaintiff reserves the right to supplement this designation with additional designation of experts
within the time limits imposed by the Court or any alterations of the time limit by subsequent
court order or by any agreement of the parties according the Federal Rules of Civil Procedure or
Federal Rule of Evidence.

Plaintiff reserves the right to call undesignated rebuttal fact and/or expert witnesses whose
testimony cannot be reasonably foreseen until the Defendants have had the opportunity to
designate and produce their experts for deposition.

In the event that a present or future defendant designates an expert or designates a present or
future defendant as an expert but is then for any reason dismissed from the suit or fails to call
any designated expert, Plaintiff reserves the right to designate and/or call any such defendant or
previously designated experts, even if the designating party is no longer a party to the suit at the
time of trial.

Plaintiff reserves the right to call and/or question an expert designated by any other party for all
purposes including that of obtaining expert testimony. Plaintiffs further reserve the right to call
any and all physicians and/or healthcare providers who have rendered treatment to the Plaintiff at
any time and to supplement this designation as discovery in this matter continues.

        Defendants UPS and Lane may call the following expert witnesses:

        Defendants UPS and Lane have not yet determined whether they will call any testifying

expert witness(es) at this stage of litigation. They anticipate potential rebuttal expert(s) to any

identified by Plaintiff, including a medical expert.

        Discovery will be needed on the following subjects: (Brief description of subjects on

which discovery will be needed.) The incident at issue; Plaintiff’s claimed injuries and damages,

any pre-existing medical conditions and/or injuries; Plaintiff’s history of any prior

injuries/incidents; Plaintiff’s employment with AlliedBarton and scope of duties and training;

and Plaintiff’s experience/duties with AlliedBarton undertaken at the UPS Facility.

        Maximum of       25     interrogatories by each party to any other party. (Responses due

   30    days after service).




                                                 14
       Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 15 of 16




        Maximum of          25      requests for production of documents by each party to any other

party. (Response due         30     days after service).

        Maximum of          25     requests for admission by each party to any other party. (Response

due     30      days after service).

        Maximum of          8     depositions by Plaintiff(s) and     8     by Defendant(s).

        Each deposition (other than of          parties and experts       ) limited to maximum of   4

hours unless extended by agreement of parties.

        Reports from retained experts under Rule 26(a)(2) due:

                  from Plaintiff(s) by     March 8, 2022

                  from Defendant(s) by       April 8, 2022

        Supplementation under Rule 26(e) due no later than 15 days after receipt (set time(s) or

interval(s)).

        All discovery commenced in time to be completed by May 10, 2022.

        Other Items: (Use separate paragraphs or subparagraphs as necessary if other parties

disagree.)

                                         PRETRIAL MOTIONS

        Plaintiff intends to file: Unknown at this time. Motions in Limine potentially.

        Defendant intends to file: Motion to Dismiss Defendants Leo Lane and John Doe;

Motions in Limine (dependent on discovery).

                                       ESTIMATED TRIAL TIME

        The parties estimate trial will require       4    days/weeks.

          X       This is a non-jury case.

                  This is a jury case.




                                                     15
      Case 1:21-cv-00439-JFR-KK Document 13 Filed 06/14/21 Page 16 of 16




       The parties request a pretrial conference in   June 2022    .

                                        SETTLEMENT

       The possibility of settlement in this case cannot be evaluated prior to discovery about

Plaintiff’s medical treatment and prognosis, The parties request a settlement conference the

second week of October 2021.

                                         EXCEPTIONS

       (Where counsel cannot agree to any recitation herein, exceptions shall be listed.)

       APPROVED WITHOUT EXCEPTIONS



                                             /s/ Christopher P. Lucero
                                             Christopher P. Lucero
                                             For Plaintiff
                                             P.O. Box 25391
                                             Albuquerque, NM 87125-0391
                                             505-225-8778
                                             chris@lawoffice_lh.com


                                             /s/ Monica R. Garcia
                                             Monica R. Garcia
                                             For Defendant
                                             P.O. Box 3170
                                             Albuquerque, NM 87190-3170
                                             505-884-0777
                                             mrgarcia@btblaw.com




                                                16
